      Case 3:12-cr-04965-DMS Document 311 Filed 02/02/21 PageID.894 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 3:12-CR-4965-DMS-2
12                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
13   v.                                                 RECONSIDERATION
14   JOSE NAPOLEON ERAZO
     HERNANDEZ, JR.,
15
                                     Defendant.
16
17
           Pending before the Court is Defendant Jose Napoleon Erazo Hernandez, Jr.’s pro se
18
     motion for reconsideration of the Court’s denial of his motion for compassionate release
19
     under 18 U.S.C. § 3582(c)(1)(A)(i). The United States filed a response in opposition, and
20
     Defendant filed a reply. For the following reasons, the Court denies Defendant’s motion.
21
           On July 7, 2016, Defendant Erazo Hernandez pled guilty to one count of conspiracy
22
     to distribute cocaine, in violation of 21 U.S.C. §§ 841(a) and 856. (ECF No. 235.)
23
     Defendant was sentenced to ten years in prison, followed by five years of supervised
24
     release. (ECF No. 269.) Defendant is currently incarcerated at Federal Correctional
25
     Institution Victorville Medium I, and his projected release date is August 23, 2024. (ECF
26
     No. 288 at 7.) On August 12, 2020, Defendant, proceeding pro se, filed a motion for
27
     compassionate release (ECF No. 286.) The Court denied the motion on November 13,
28

                                                    1
                                                                             3:12-CR-4965-DMS-2
      Case 3:12-cr-04965-DMS Document 311 Filed 02/02/21 PageID.895 Page 2 of 4



 1   2020. (Order, ECF No. 302.) Defendant now moves for reconsideration of the Court’s
 2   denial of compassionate release. (ECF No. 306.)
 3         “No precise rule governs the district court’s inherent power to grant or deny a motion
 4   to reconsider a prior ruling in a criminal proceeding.” United States v. Lopez-Cruz, 730
 5   F.3d 803, 811 (9th Cir. 2013) (quotations omitted). Courts typically evaluate these motions
 6   under the standards applied to civil motions for reconsideration. See United States v.
 7   Hector, 368 F. Supp. 2d 1060, 1063 (C.D. Cal. 2005), rev’d on other grounds, 474 F.3d
 8   1150 (9th Cir. 2007). Under those standards, reconsideration is appropriate if the district
 9   court (1) is presented with newly discovered evidence; (2) committed clear error or the
10   initial decision was manifestly unjust; or (3) if there is an intervening change in controlling
11   law. Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.
12   1993).
13         Here, Defendant argues the Court’s compassionate release analysis was improper,
14   relying on United States v. Brooker, 976 F.3d 228 (2d Cir. 2020), for the proposition that
15   district courts, in their discretion, may determine “extraordinary and compelling reasons”
16   for the purpose of compassionate release because U.S.S.G. § 1B1.13 is not binding on
17   them. Defendant again contends that his custodial restrictions based on his noncitizen
18   status, as well as his risk of reinfection with COVID-19, are “extraordinary and compelling
19   reasons.”
20         Brooker is not binding on this Court, and the Ninth Circuit has yet to rule on the
21   issue of U.S.S.G. § 1B1.13’s applicability to district courts’ consideration of motions for
22   compassionate release. Even if this Court were to follow Brooker’s reasoning, Defendant
23   fails to establish “extraordinary and compelling reasons” warranting compassionate release
24   under 18 U.S.C. § 3582(c)(1)(A)(i).
25         First, Defendant argues the Court incorrectly stated Defendant was a legal permanent
26   resident and submits evidence of his order of removal. (Ex. A to ECF No. 306.) The Court
27   acknowledges Defendant’s order of removal, but even if Defendant technically no longer
28   has legal permanent resident status, this fact does not change the Court’s analysis. Rather,

                                                    2
                                                                                  3:12-CR-4965-DMS-2
      Case 3:12-cr-04965-DMS Document 311 Filed 02/02/21 PageID.896 Page 3 of 4



 1   the key fact upon which the Court based its original decision is that Defendant is a
 2   noncitizen subject to deportation, which the parties do not dispute. Accordingly, the Court
 3   once again finds Defendant’s immigration status—i.e., deportability and custodial
 4   restrictions—is insufficient to constitute “extraordinary and compelling reasons” for
 5   compassionate release, even under the standard articulated in Brooker. See, e.g., United
 6   States v. Nawaz, No. 16 CR. 431 (AT), 2020 WL 7773478, at *3 (S.D.N.Y. Dec. 30, 2020)
 7   (stating post-Brooker that “[c]ourts, both in this District and elsewhere, have not found that
 8   an ICE detainer, without additional preexisting, high-risk health conditions, constitutes an
 9   extraordinary and compelling reason for release”) (citing cases); United States v. Pinto-
10   Thomaz, 454 F. Supp. 3d 327, 331 (S.D.N.Y. 2020) (finding defendant’s immigration
11   status “does not rise to the level of seriousness necessary for a grant of compassionate
12   release” under broad interpretation of statute).
13         Second, Defendant argues the Court should find the risk of reinfection with COVID-
14   19 constitutes an “extraordinary and compelling reason.” As the Court found previously,
15   Defendant is a “healthy 35 year old male” with no underlying health conditions who tested
16   positive for COVID-19, did not require extensive treatment, and subsequently recovered.
17   (See ECF No. 302 at 5.) Even if the Court were free to determine what constitutes
18   “extraordinary and compelling reasons” outside the bounds of U.S.S.G. § 1B1.13,
19   Defendant fails to make such a showing. Given all the circumstances here, the possibility
20   of reinfection with COVID-19 is insufficient to justify compassionate release. See United
21   States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
22         Accordingly, the Court once again concludes that neither Defendant’s custodial
23   restrictions based on immigration status nor his risk of reinfection from COVID-19
24   constitute extraordinary and compelling reasons warranting a sentence reduction.
25   Moreover, even if Defendant could make such a showing, the Court is required to consider
26   “the factors set forth in [18 U.S.C.] section 3553(a) to the extent that they are applicable.”
27
28

                                                   3
                                                                                  3:12-CR-4965-DMS-2
         Case 3:12-cr-04965-DMS Document 311 Filed 02/02/21 PageID.897 Page 4 of 4



 1   18 U.S.C. § 3582(c)(1)(A). 1 In this case, the § 3553(a) factors strongly disfavor a sentence
 2   reduction. Defendant’s conviction arises out of his involvement in a sophisticated drug
 3   trafficking organization that distributed large quantities of cocaine throughout multiple
 4   states and moved hundreds of thousands of dollars in drug proceeds back to Mexico over
 5   a multi-year period, for which Defendant admitted responsibility for over 150 kilograms
 6   of cocaine.    (See ECF No. 288 at 17.) Defendant’s sentence properly reflects the
 7   seriousness of this offense, as well as § 3553(a)’s overarching goals of punishment, respect
 8   for law, deterrence, and protection of society.
 9           For the foregoing reasons, Defendant’s motion for reconsideration is denied.
10           IT IS SO ORDERED.
11
12   Dated: February 2, 2021
13
14
15
16
17
18
19
20
21
22   1
       Section 3553(a) provides that the sentencing court must impose a sentence that is
23   “sufficient, but not greater than necessary … (A) to reflect the seriousness of the offense,
     to promote respect for law, and to provide just punishment for the offense; (B) to afford
24   adequate deterrence to criminal conduct; (C) to protect the public from further crimes of
25   the defendant; and (D) to provide the defendant with needed educational or vocational
     training, medical care, or other correctional treatment in the most effective manner.” 18
26   U.S.C. § 3553(a)(2)(A)–(D). The court also must consider, among other factors, “the
27   nature and circumstances of the offense and the history and characteristics of the
     defendant” and the “need to avoid unwarranted sentence disparities among defendants with
28   similar records who have been found guilty of similar conduct.” Id. § 3553(a)(1),(6).
                                                   4
                                                                                 3:12-CR-4965-DMS-2
